Title: To Thomas Jefferson from Thomas Nelson, Jr., 6 March 1770
From: Nelson, Thomas, Jr.
To: Jefferson, Thomas


                    
                        Dear Jefferson
                        York March 6th 1770
                    
                    I just received your melancholy account of the Loss you have sustaind, and have only time, (the messenger that brought the Wheat being in a great hurry to return) to assure you that nothing can give me so much pleasure as to render you every service that is in my power. You may depend on your Letter to your Bookseller being sent by the first opportunity; it would be prudent to send a Copy of the Letter for fear the original should miscarry.
                    If by “the Door that might be opend to relieve your distress” you mean the Court’s indulging you with a Continuance of your Causes; My Father says you may be certain of that, as the Court has frequently done it where there have been good reasons for it.
                    Page desires I will inclose you a few lines that he has scribled in as great hurry as I have.
                    I am Your hle Sert.,
                    
                        Thos. Nelson Jun.
                    
                